Appeal from an order of the Family Court, Oneida County *1052(Bernadette T. Romano, J.), entered January 2, 2003. The order adjudged that respondent is a juvenile delinquent and placed him on probation for one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of disposition that adjudged him a juvenile delinquent and placed him on probation for one year. Contrary to the contention of respondent, Family Court did not assume a prosecutorial role in the proceedings, in violation of his due process rights. Rather, the court fulfilled its “vital role in clarifying confusing testimony and facilitating the orderly and expeditious progress of the trial” (People v Yut Wai Tom, 53 NY2d 44, 57 [1981]). Present— Wisner, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.